Citation Nr: 0535252
Decision Date: 09/29/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-14 248	)	DATE SEP 29 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain with herniated nucleus pulposus from July 18, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


 INTRODUCTION

The appellant is a veteran who served on active duty from January 1979 to March 1988 and from November 1988 to September 1992.  This case is before the Board of Veterans Appeals (Board) on appeal from an August 1993 rating decision by the Waco Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection and assigned an initial 10 percent rating for the disability at issue, effective from the day following the date of separation from service.  In a May 2001 rating decision, the RO assigned increased staged ratings for the veterans low back disability, including a period of temporary total disability following November 1997 surgery, and assigned a reduced staged rating of 20 percent for her postoperative low back disability effective July 18, 2000.  In an unappealed November 2002 Board decision, the Board denied a rating in excess of 60 percent for low back strain with herniated nucleus pulposus prior to July 18, 2000 (A temporary total, convalescent, rating was assigned from November 10, 1997 through December 31, 1997, and that period of time was not for consideration).  The Board indicated that the matter of the appropriate rating for the latest stage required further development (particularly in light of the revised criteria for rating disc disease).  In November 2002, the Board arranged for development under then-existing authority.  In August 2003, the claim (for a rating in excess of 20 percent for low back strain with herniated nucleus pulposus from July 18, 2000) was remanded for the development to be completed at the RO level and readjudicated.  

It is also noteworthy that left peroneal nerve weakness was recognized as service connected, and assigned a separate 10 percent rating.  The veteran has not disagreed with that rating.


FINDING OF FACT

Throughout the remaining appeal period since July 18, 2000the veterans service connected low back disability may reasonably be characterized as pronounced intervertebral disc syndrome.
CONCLUSION OF LAW

A 60 percent rating is warranted for the veterans service connected low back disability throughout the appeal period from July 18, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (in effect prior to September 23, 2002); Code 5293 (effective September 23, 2002); Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent mandates of the VCAA and implementing regulations.  The veteran was provided a copy of the August 1993 decision denying her claim.  In that decision, an April 1995 statement of the case (SOC), a May 2001 supplemental SOC (SSOC), a May 2001 rating decision that assigned staged ratings, October 2002 correspondence, and an April 2005 SSOC, she was notified of the evidence necessary to substantiate her claim, and of what was of record.  The May 2001 and April 2005 SSOCs notified her of the provisions of the VCAA and how they applied to her claim.  Regarding timing of VCAA notice, the notice did not precede the rating decision on appeal because that decision preceded enactment of the VCAA.  After notice was given the veteran has had ample opportunity to respond.  The claim was reviewed/reconsidered on the merits subsequent to the May 2001 VCAA notice, as outlined in the April 2005 supplemental SOC.  The veteran is not prejudiced by any notice-timing defect.  

The May 2001 and April 2005 SSOCs clearly cited the changes in the law brought about by the VCAA and implementing regulations, and explained that VA would make reasonable efforts to help the veteran get pertinent evidence, including federal and nonfederal records, but that she was responsible for providing sufficient information to VA to identify the custodian of any records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the May 2001 SOC did not advised her to submit additional evidence, correspondence in October 2002 notified her of the change in law regarding an increased rating for her claimed disability and advised her that she had 60 days to submit additional evidence.  In response, she indicated that she had no further evidence to submit or argument to present; regardless, everything she or her representative has submitted to date has been accepted for the record and considered.  The April 2005 SSOC specifically advised the veteran that it was her responsibility to submit any evidence she had pertinent to her claim.  In one form or another she has received all mandated notice; she is not prejudiced by any technical notice deficiency along the way.  
 
The record includes treatment records from VA Central Texas Health Care System.  VA arranged for a more recent VA examination in January 2005.  The veteran has not identified any further pertinent records and there is no indication that any remain outstanding.  All notice and duty to assist requirements are substantially met.  The veteran is not prejudiced by the Boards review of this matter on the merits at this point.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Factual Background

Treatment records from VA Central Texas Health Care System dated from August 2000 to October 2002 showed that the veteran participated in aqua therapy for pain management from May to August 2000.  A September 2000 treatment note reflects that the veteran had a lumbar discectomy in 1998 and was pain free for approximately one year.  She then had complaints of increasing low back pain that radiated into her left leg.  The pain increased with sitting or standing for long periods of time, woke her in the middle of the night, and required medication.  She also had numbness.  Physical examination revealed that she could walk and stand on her toes without any problems.  She had full range of motion in her spine, although she had increased pain with extension and right lateral bending.  There was pain to palpation over the spinous process in the lumbar region.  There was pain to palpation over the left SI joint.  There was positive leg lift bilaterally, the strength was 5/5 and equal bilaterally.  Deep tendon flexes and infrapatellar were 2/4 and equal bilaterally.  The impression was post laminectomy syndrome (lumbar) and sacroiliitis.  She had an SI field block and at least one lumbar steroid injection.  

April 2003 to February 2004 treatment records from VA Central Texas Health Care System show that a low back supporter was prescribed.  An undated record includes a diagnosis of lumbar radiculopathy and notes that the veteran had recurrent pain and radicular symptoms in the left lower extremity and was a possible candidate for surgery.  In October 2003, she had complaints of back pain that was getting worse.  Her left leg was numb and was getting worse, there were parts of her leg that she could not feel at all.  She indicated that she experienced right sciatic pain.  Pain medications did not provide relief, and she was not sleeping at night due to back pain.  L5 tenderness was noted.  There was good range of motion of the back without pain.  On straight leg raising on the right there was back pain at 70 degrees (and no pain on left straight leg raising).  There was reduced sensation to pinprick on the medial side of the left foot and leg, up to the knee.  She had some weakness on plantar flexion of the left toes.  Trazodone was added to her pain medications to help her sleep.  

On January 2005 VA examination it was noted that back pain was 7/10 in severity, and was aggravated by sitting, standing, and driving.  The veteran indicated that she had a decreased sensation in her left leg for approximately 20 years.  During the preceding six to eight months, the sensory deficit in the left lower leg and foot had become more pronounced.  The veteran had back pain that radiated into the right buttock and thigh.  She did not limp or use a cane.  An MRI of her back six months prior to the examination showed postoperative changes, without interval change.  Her medications were Tramadol and Ibuprofen.  She reported one incapacitating episode due to severe back pain in the last year, lasting two days.  She complained that she could not sleep on her stomach or back.  She awoke eight to ten times a night, and her ability to sleep was compromised.  In 2001, to relieve her pain she participated in water aerobics and had three separate epidural steroid injections.  The injections would reduce her symptoms for a period of six months.  An attempt to repeat the injections was denied by insurance coverage.  
Physical examination revealed that straight leg raising was positive at 85 degrees in both legs.  Tendon flexes are 2/4 at the knees and absent the ankles.  There was diminished sensation to pinprick and vibratory stimulation about the left medial thigh, the left medial calf, and the entirety of the left foot.  Range of motion studies revealed flexion to 85 degrees and extension to 25 degrees.  Lateral movement to the right is 25 degrees and lateral movement to the left is 30 degrees.  Her gait is normal.  The impression is degenerative disc disease of the lumbar spine with status post operative repair with continued back pain with left leg radiation, decreased sensation about the left L5/S1 nerve pathway, and back pain decreasing her ability to sleep adequately at night; moderate disability with progression.  Examination shows left peroneal nerve weakness as an interim development.  There was no excessive fatigability.  The veteran had some incoordination in the form of left foot stumping four to five times a week as a consequence of an evolving left sided foot drop.  The interim changes over the last six months are those of increasing sensory deficit of the left medial calf and the left foot, the perineal nerve weakness and the evolving foot drop.   
III. Criteria 

Disability evaluations are assigned by applying a schedule of ratings which represent, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve consideration of the level of impairment of the veterans ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The current appeal arose from the initial rating assigned with the grant of service connection for the low back disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) noted the distinction between a claim for an increased rating for a service-connected disability and an appeal from the initial rating assigned for a disability upon the grant of service connection, and indicated that in the latter situation staged ratings were for  consideration.  

During the pendency of this appeal the criteria for rating intervertebral disc syndrome and disabilities of the spine, generally, were revised (effective September 23, 2002 and September 26, 2003, respectively).  From their effective date, the veteran is entitled to ratings under the revised criteria.  

The rating criteria in effect prior to September 23, 2002, provided that pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief warranted a 60 percent rating.  A 40 percent rating was warranted when the intervertebral disc syndrome was severe, with recurring attacks, and only intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 23, 2002).  

Effective September 23, 2002, VAs rating schedule provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is to be assigned.  A 40 percent evaluation was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.    

Note (1): For purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including intervertebral disc syndrome, were again revised effective September 26, 2003.  The revised criteria provide that the following General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine under diagnostic codes 5235 to 5243 (unless a rating for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes results in a higher rating), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.	50
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.	40

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Evaluate intervertebral disc syndrome, Code 5243, (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

The formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.	40

IV. Analysis

Treatment records since July 18, 2000 from VA Central Texas Health Care System show that the veterans disc disease of the lumbar spine, status post discectomy, includes neurological findings with little intermittent relief.  The back disability has been manifested by persistent symptoms such as muscle spasms, radicular symptoms in the left lower extremity, a left foot drop that is getting worse, and a decreased ability to sleep.  The symptoms have been treated through pain management that includes aqua therapy, an SI field block, and lumbar steroid injection(s).  Treatment records note that the veteran is considered a candidate for future surgery and that additional medication (Trazodone) was prescribed because she had trouble sleeping due to back pain.  

Although, the January 2005 VA examination describes the back disability as moderate, it also recognized that it is progressive and decreases her ability to sleep.  Positive straight leg raising, absent ankle reflex, and diminished sensation to pinprick and vibratory stimulation about the left medial thigh, the left medial calf, and the entirety of the left foot, all support a finding of pronounced disc disease.  Repeat epidural blocks suggest persistence of symptoms.  Accordingly, a 60 percent rating is warranted for the low back disability from July 18, 2000 under the Code 5293 criteria then in effect.  The disability has been described as progressive, not improving.  Consequently, consideration of staged reduction in the rating (under Fenderson) is not indicated.  

Secondary neurological impairment of the left lower extremity is separately related, and that rating has not been appealed.  

What remains for consideration is whether a rating in excess of 60 percent is warranted for any period of time.  As 60 percent is the maximum rating based on incapacitating episodes, a higher rating would be warranted only if there was ankylosis of the entire spine.  See Code 5286 of the criteria in effect prior to September 26, 2003, General Rating Formula for Diseases and Injuries of the Spine under the criteria in effect from that date.  Ankylosis is not shown.  


ORDER

A 60 percent rating effective from July 18, 2000 is granted for the veterans service connected low back disability, subject to the regulations governing payment of monetary awards.



	                        ____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

